Knowlton, J.
The defendant’s first motion to quash, which relates only to the second count, was rendered immaterial by a verdict for the defendant upon that count under an order of the court.
His second motion to quash was rightly overruled. The first count in the indictment sufficiently sets forth an offence under the Pub. Sts. c. 203, § 60, which provides, “ Whoever, with intent to defraud, under false color and pretence of carrying on business and dealing in the ordinary course of trade, obtains from any person goods or chattels, shall be punished,” etc. Commonwealth v. Drew, 153 Mass. 588. The particulars of the contract whereby the goods are obtained need not be set forth.
The only other exception taken was to the refusal to rule that there was a variance between the allegation of ownership in the indictment and the proof. The evidence tended to show that Hollingworth had possession of the goods, and mere possession was enough to support the allegation of ownership in the indictment. Pub. Sts. c. 214, § 14. Commonwealth v. Sullivan, 104 Mass. 552. Commonwealth v. Finn, 108 Mass. 466. Commonwealth v. Maguire, 108 Mass. 469. The ruling requested was rightly refused. Exceptions overruled.